DETAIL ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s arguments filed on 11/02/2020.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5. 	Claim 1, 11-14 are rejected under 35 U.S.C 103 as being unpatentable over Ikeda (US Pub 2012/0176723, referred as Ikeda from here forth), in view of Matsumoto et al. (US Pub 2005/0009347, referred as Matsumoto from here forth).
Regarding claim 1, Okeda teaches (Fig. 1-13, Para 82-101) an ignition apparatus (Fig. 1, ignition unit 150) that ignites a mixture of air and fuel gas by plasma (Fig. 1, plasma generator 100) to generate an initial flame, the apparatus comprising: a spark plug (500, Para 82-84) that includes an inner conductor, a cylindrical outer conductor that holds the inner conductor there inside (spark plug 500 is a discharger, which includes a center conductor 510 electrically connected to the inner conductor 340a of the hybrid output terminal 340 and a grounding conductor 512 electrically connected to the outer conductor 340b of the hybrid output terminal 340. The discharge gap is formed between the center conductor 510 and the grounding conductor 512. Moreover, no electric resistance is disposed in the center conductor 510 of the spark plug 500, which is an ideal structure for ensuring the transmission efficiency of the microwave), and a dielectric (Fig.4, 364, Para 89, 
However, Ikeda fails to teach an evaluation section that evaluates a state of formation of the plasma; a determination section that determines a matching object of the electromagnetic wave based on an evaluation result by the evaluation section; and a coupled state control section that controls a matching condition of the electromagnetic wave so that the electromagnetic wave matches the matching object.
However, Matsumoto teaches (Fig. 1 and 3;  Para 29-49, 72-73, 75, 80-81, 85-92, 99 & 118) an evaluation section (68) that evaluates a state of formation of the plasma (a high frequency power supply 38 for supplying high-frequency power to generate plasma is electrically connected to the upper electrode 24 through a matching unit (not shown), and additionally, a Low-Pass Filter (LPF) 42 for passing a high frequency wave applied from the susceptor (lower electrode) 16 is electrically connected to the upper electrode 24-Para 73 & 99); a determination section (74) that determines a matching object (matching unit in susceptor 16, Para 72-73) of the electromagnetic wave (an electromagnetic wave absorber is provided in the vicinity of and inside the grounding conductor 62, that is, at the location of the probe portion side, to absorb the noise signal of a standing wave generated on the outer conductor 52b of the coaxial cable 52-Para 29-49 & 80) based on an evaluation result by the evaluation section (68, At the first and second measurement steps, the reflection coefficient measuring unit 84 of the network analyzer 68 transmits an electromagnetic signal-Para 91, 99, 118); and a coupled state control section (20) that controls a matching condition (matching unit in susceptor 16, Para 72-73) of the electromagnetic wave so that the electromagnetic wave matches the matching object ( from 74- Para 35, 75, 81, 85-92).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Ikeada’s ignition apparatus to include an evaluation section, a determination section and a coupled state control section to detect and control plasma states with respective 
Regarding claim 11, Ikeda fails to teach the determination section is configured to determine that the matching object includes a mixture gas present in the plasma formation space.
However, Matsumoto teaches the determination section (74) is configured to determine that the matching object includes a mixture gas (para 100, 128) present in the plasma formation space (a high frequency power supply 38 for supplying high-frequency power to generate plasma is electrically connected to the upper electrode 24 through a matching unit (not shown), and additionally, a Low-Pass Filter (LPF) 42 for passing a high frequency wave applied from the susceptor (lower electrode) 16 is electrically connected to the upper electrode 24-Para 73 & 99).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Ikeada’s ignition apparatus to include an evaluation section, a determination section and a coupled state control section to detect and control plasma states with respective matching object of the electromagnetic wave, as disclosed by Matsumoto, as doing so would have improved in measuring plasma electron density under different condition, as taught by Matsumoto (abstract).
Regarding claim 12, Ikeda fails to teach the determination section is configured to determine that the matching object includes a plasma formed in the plasma formation space.
However, Matsumoto teaches the determination section (74) is configured to determine that the matching object includes a plasma formed in the plasma formation space (a high frequency power supply 38 for supplying high-frequency power to generate plasma is electrically connected to the upper electrode 24 through a matching unit (not shown), and additionally, a Low-Pass Filter (LPF) 42 for passing a high frequency wave applied from the susceptor (lower electrode) 16 is electrically connected to the upper electrode 24-Para 73 & 99).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Ikeada’s ignition apparatus to include an evaluation section, a determination section and a coupled state control section to detect and control plasma states with respective matching object of the electromagnetic wave, as disclosed by Matsumoto, as doing so would have improved in measuring plasma electron density under different condition, as taught by Matsumoto (abstract).
claim 13, Ikeda fails to teach the determination section is configured to determine that the matching object includes an initial flame formed in the plasma formation space.
However, Matsumoto teaches the determination section (74) is configured to determine that the matching object includes an initial flame (para 100, 128) formed in the plasma formation space (a high frequency power supply 38 for supplying high-frequency power to generate plasma is electrically connected to the upper electrode 24 through a matching unit (not shown), and additionally, a Low-Pass Filter (LPF) 42 for passing a high frequency wave applied from the susceptor (lower electrode) 16 is electrically connected to the upper electrode 24-Para 73 & 99).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Ikeada’s ignition apparatus to include an evaluation section, a determination section and a coupled state control section to detect and control plasma states with respective matching object of the electromagnetic wave, as disclosed by Matsumoto, as doing so would have improved in measuring plasma electron density under different condition, as taught by Matsumoto (abstract).
Regarding claim 14, Ikeda fails to teach a detector configured to detect a reflected power; wherein the evaluation section evaluates the state of formation of the plasma based on the detected reflected power.
However, Matsumoto teaches (68, At the first and second measurement steps, the reflection coefficient measuring unit 84 of the network analyzer 68 transmits an electromagnetic signal-Para 91, 99, 118) a detector configured to detect a reflected power (para 100, 128); wherein the evaluation section (68, At the first and second measurement steps, the reflection coefficient measuring unit 84 of the network analyzer 68 transmits an electromagnetic signal-Para 91, 99, 118) evaluates the state of formation of the plasma based on the detected reflected power (Fig. 3).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Ikeada’s ignition apparatus to include an evaluation section, a determination section and a coupled state control section to detect and control plasma states with respective matching object of the electromagnetic wave, as disclosed by Matsumoto, as doing so would have improved in measuring plasma electron density under different condition, as taught by Matsumoto (abstract).
Allowable Subject Matter
6. 	Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, a search of prior art(s) failed to teach “when the evaluation section evaluates that the state of formation of the plasma to be a first state in which the plasma is not generated in the plasma formation space, the determination section determines that the matching object is the mixture present in the plasma formation space, and  when the evaluation section evaluates that the state of formation of the plasma to be a second state in which the plasma is generated in the plasma formation space, the determination section determines that the matching object is the plasma present in the plasma formation space”.
Claim 3 is depending from claim 2. 
Regarding claim 4, a search of prior art(s) failed to teach “a detection section that detects at least one of reflected power from the spark plug, incident power to the spark plug, and a detection voltage and a detection current for detecting the reflected power or the incident power, wherein the evaluation section evaluates the state of formation of the plasma based on a detection result by the detection section”.
Claim 5 is depending from claim 4. 
Regarding claim 6, a search of prior art(s) failed to teach “if the evaluation section evaluates the state of formation of the plasma to be a third state in which an initial flame is formed by the plasma, the determination section determines that the matching object is the initial flame”.
Regarding claim 7, a search of prior art(s) failed to teach “a frequency controller that changes a frequency of the electromagnetic wave, wherein the coupled state control section operates the frequency controller to change a frequency of the electromagnetic wave to control a matching condition of the electromagnetic wave so that the electromagnetic wave matches the matching object”.
Regarding claim 8, a search of prior art(s) failed to teach “an impedance change section that changes impedance of a transmission path of the electromagnetic wave, wherein the coupled state control section operates the impedance change section to change the impedance of the transmission path to control the matching condition so that the electromagnetic wave matches the matching object”.
Claim 10 is depending from claim 8. 
claim 9, a search of prior art(s) failed to teach “a frequency controller that changes a frequency of the electromagnetic wave; and an impedance change section that changes impedance of a transmission path of the electromagnetic wave, wherein after the coupled state control section operates the impedance change section to change the impedance of the transmission path so that the frequency of the electromagnetic wave when the electromagnetic wave matches the matching object is within a predetermined range in which the frequency controller controls the 20 frequency, the coupled state control section operates the frequency controller to change the frequency of the electromagnetic wave within the predetermined range, to control the matching condition of the electromagnetic wave so that the electromagnetic wave matches the matching object”.
Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921.  The examiner can normally be reached on M-Th 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        02/13/2021



/Nguyen Tran/Primary Examiner, Art Unit 2838